DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a first office action in response to an application for letters patent filed on 21 June 2021. Claims 21-40 are presented for examination.

This application is related to:
 Application 14286907, now US patent 9548957
Application 15005710, now US patent 10332169
Application 15404554, now US patent 10489837
Application 16/449,979, now US patent 11042917.

This application is in condition for allowance except for the following formal matters: 
The cross reference to related application 14/286,907 must be updated to reflect the current status of the related application.
The specification, paragraph 0003, line 3, “edto” must be replaced by –to--.
The specification, paragraph 0004, line 3, “in order see” must be replaced by –in order to see--.
Applicant is requested to review the entire specification for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 21-40 are allowed over the prior art of record.
The prior art of record fails to teach and suggest among other features of the claims the combination of identifying, based on at least one text-based message in the conversation, the goal; identifying at least one provider of a product or service to facilitate achievement of the goal; generating a set of journeys, wherein each journey in the set of journeys includes one or more actions associated with the at least one provider of the product or service to facilitate achievement of the goal; identifying a selection, by a participant in the conversation, of a journey from the set of journeys; and causing performance of the one or more actions included in the selected journey from the set of journeys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454